EXHIBIT 32.2Certification ofPrincipal Financial Officer ofChase Packaging CorporationPursuant toSection906 of the Sarbanes-Oxley Act of 2002This certification is furnished solely pursuant to Section906 of the Sarbanes-Oxley Act of 2002 (subsections (a)and (b)of Section1350, Chapter 63 of Title 18, United States Code) and accompanies the annual report on Form10-K (the "Form10-K") for the fiscal year ended December31, 2015, of Chase Packaging Corporation (the "Company"). I, Ann C.W. Green, the Chief Financial Officer of the Company, certify that, to the best of my knowledge: (1) The Form 10-K fully complies with the requirements of Section 13(a) or Section 15(d) of the Securities Exchange Act of 1934; and(2) The information contained in the Form 10-K fairly presents, in all material respects, the financial condition and results of operations of the Company as of, and for, the periods presented in the Form 10-K.The foregoing certification is being furnished as an exhibit to the Form10-K pursuant to Item 601(b)(32) of Regulation S-K and Section906 of the Sarbanes-Oxley Act of 2002 (subsections (a)and (b)of Section1350, Chapter 63 of Title 18, United States Code) and, accordingly, is not being filed as part of the Form10-K for purposes of Section18 of the Securities Exchange Act of 1934, as amended, and is not incorporated by reference into any filing of the registrant, whether made before or after the date hereof, regardless of any general incorporation language in such filing. Date: March 28, 2016By:/s/ Ann C.W. GreenAnn C.W. GreenChief Financial Officer and Assistant Secretary(Principal Financial and Accounting Officer)
